MEMORANDUM OPINION
                                        No. 04-12-00530-CR

                                      Elizabeth RODRIGUEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR2393C
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 26, 2012

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal the trial court’s order modifying the terms and conditions of

her deferred adjudication community supervision.           “[A]n order modifying the terms or

conditions of deferred adjudication is not in itself appealable.” Davis v. State, 195 S.W.3d 708,

711 (Tex. Crim. App. 2006). Appellant was ordered to show cause in writing by September 7,

2012, why this appeal should not be dismissed for want of jurisdiction. Appellant did not
                                                                                  04-12-00530-CR


respond to our order. Because the order the appellant seeks to appeal is not an appealable order,

this appeal is dismissed for lack of jurisdiction.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-